Citation Nr: 1447345	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  10-27 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for lumbosacral sprain with referred pain to the hips.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from July 2004 to December 2004, February 2006 to May 2007, and September 2008 to October 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of that hearing has been associated with the claim file.  


FINDINGS OF FACT

When considering the effects of pain upon the range of motion findings, the Veteran's lumbosacral sprain manifested with less than 30 degrees of flexion, but without ankylosis, incapacitating episodes, or separate neurological findings.  


CONCLUSION OF LAW

The criteria for a 40 percent disability rating for lumbosacral sprain with referred pain to the hips have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The record shows that through a VCAA letter dated October 2009, the Veteran was informed of the information and evidence necessary to substantiate the claim.  The Veteran was also advised of the types of evidence VA would assist her in obtaining as well as her own responsibilities with regard to identifying relevant evidence.  The case was readjudicated in January 2013.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, private treatment records, VA examination reports, and lay evidence.  No additional pertinent evidence has been identified by the Veteran.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection for a back disability at 40 percent was awarded in a July 2008 rating decision.  The Veteran was subsequently called to active duty and benefits were terminated.  Upon her discharge, she requested reinstatement of service-connected benefits.  The Veteran was reexamined and benefits were reinstated at 20 percent.  The Veteran appealed the 20 percent disability rating. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Lumbosacral sprain is rated under Diagnostic Code 5237.  Diagnostic Code 5237 refers to the general rating formula for diseases and injuries of the spine.  Under the general rating formula for diseases and injuries of the spine, ratings related to the thoracolumbar spine are assigned as follows:
	
A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran was afforded a VA examination in October 2009.  The Veteran reported urinary incontinence, frequency, and urgency.  The examiner noted that these symptoms were unrelated to the claimed disability.  The Veteran also reported fatigue, decreased motion, stiffness, weakness, and spasm.  She reported flare-ups of severe spasms.  She noted no incapacitating episodes and no limitation to walking.  Physical examination revealed normal posture, symmetry, and gait.  The examiner noted no ankylosis.  The examination showed no spasm, atrophy, guarding, tenderness, weakness, or pain with motion.  The examiner determined that there was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for an abnormal gait or abnormal spinal contour.  Motor examination was normal with active movement against full resistance in all tests and normal muscle tone without atrophy.  The sensory examination showed normal responses to vibration, pain, light touch, and position sense.  Reflexes were normal throughout the upper and lower extremities.  Range of motion findings showed flexion to 60 degrees, extension to 30 degrees, bilateral lateral flexion to 40 degrees, and bilateral lateral rotation to 45 degrees.  The examiner noted no objective evidence of pain and no additional limitations after three repetitions of range of motion.  Radiological reports were negative.  The examiner diagnosed low back strain with significant effects on her occupation.  He noted decreased mobility, problems with lifting and carrying, weakness or fatigue, degreased lower extremity strength, and pain.  

June 2010 radiological reports of the hip showed normal findings.  

Private treatment records from October 2009 to May 2011 show continued complaints of lumbar pain and spasm.  A May 2011 private assessment showed range of motion findings of flexion to 50 degrees, extension to 30 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 10 degrees.  The examiner noted pain upon flexion and left rotation.  

The Veteran was afforded an additional VA examination in September 2012.  The examiner diagnosed thoracolumbar paraspinal muscle spasm.  The Veteran reported severe pain and occasional flare-ups that require her to rest.  Range of motion findings showed flexion to 80 degrees with pain at 20 degrees, extension to 30 degrees with pain at 10 degrees, bilateral lateral flexion to 30 degrees with pain at 30 degrees on the right and 10 degrees on the left, and bilateral lateral rotation to 30 degrees with pain at 30 degrees on the right and 10 degrees on the left.  Upon repetition, the Veteran's range of motion remained the unchanged.  The Veteran had pain with palpation of the bilateral thoracic and lumbar paraspinal muscles with appreciable muscle spasm on the left mid-lower thoracic and upper lumbar paraspinal musculature.  The examiner noted that guarding and muscle spasm are present, but do not result in abnormal gait or spinal contour.  Muscle strength testing was normal with no atrophy.  Reflex and sensory examinations were also normal.  The examiner noted mild intermittent pain of the left lower extremity due to radiculopathy, however, he went on to note that neither the right nor left sides are affected by radiculopathy.  To clarify, the examiner later stated that the Veteran does not have radiculopathy, but was rather reporting intermittent radiating pain.  He found no other neurological abnormalities.  The examiner noted no scoliosis present.  The examiner found the examination to be essentially normal with the only abnormalities being mild limitation of flexion due to pain, painful range of motion, and left sided thoracolumbar paraspinal muscle spasm.  

The Veteran's current nurse practitioner submitted a statement in February 2013 indicating that the Veteran suffers chronic low back pain and hip pain.  The provider noted that she cannot currently ride in a car for more than 15 minutes at a time, cannot lift objects over 10 pounds, and experiences pain when squatting or bending.  The Veteran has been prescribed pain medication, which she uses very sparingly.

In this case, the most probative evidence indicates that the Veteran's low back disability manifests with painful motion that results in forward flexion of the thoracolumbar spine 30 degrees or less.  The Board must consider the onset of pain in the range of motion testing.  The Veteran showed objective pain at 20 degrees flexion in the September 2012 VA examination.  This is consistent with the Veteran's lay statements.  Therefore, a 40 percent disability rating is warranted.  
 
A disability rating in excess of 40 percent is not warranted without unfavorable ankylosis of the entire thoracolumbar spine.  The Veteran has not asserted and the evidence does not show ankylosis of the thoracolumbar spine.  In the October 2009 VA examination, the examiner specifically noted no ankylosis.  Additionally, the Veteran has not experienced any incapacitating episodes.

The Board notes that the criteria set forth in DeLuca have been addressed.  The Board considered the onset of pain in applying range of motion findings to the rating criteria.  Additionally, although the Veteran experiences pain with motion, this pain has not caused ankylosis or incapacitating episodes.  38 C.F.R. § 4.71a.  The VA examiners addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995), and specifically noted the onset of pain and the degree to which pain affected the Veteran's range of motion findings.  Mitchell v. Shinseki, 25 Vet.App. 32 (2011).  

The Board must also consider whether the Veteran is entitled to a separate neurological disability rating.  Although the Veteran reported some intermittent radiating pain, the Veteran has not been diagnosed with a neurological disability.  The VA examiners specifically noted no radiculopathy.  Sensory, motor, and reflex examinations were also consistently normal.  Therefore, the Board finds that the Veteran is not entitled to a separate neurological evaluation as the Veteran's neurological examinations have revealed normal findings.

The Board has also considered whether the Veteran's low back disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology for the claimed condition and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, the disability picture for her service-connected low back disability is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a disability rating of 40 percent, but no greater, for lumbosacral sprain with referred pain to the hips is granted.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


